DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-19 are pending in this office action and claim 1 is cancelled.
Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive.
The applicant’s representative argued that nowhere “Nanjundaswam” or “Aizenbud” discloses setting breakpoints in a control flow of an application for debug purpose. For that let exploit the specification of the instant application: in this application fig. 1 is an example of a control flow, let compare it to Nanjundaswamy fig. 5B and Aizenbud fig. 3.

    PNG
    media_image1.png
    642
    896
    media_image1.png
    Greyscale

In comparing the figures, tasks in each respective figure follow a controlled direction and data is propagated in the flow of execution. In Nanjundaswamy fig. 5B there is a conditional node that its outcome determines the direction of flow execution in the other hand in instant application also there is a conditional node 1C that determine the direction of the flow based on outcome of that node. Between the nodes that represents tasks there are links that control the flow from a source node to a destination node.i.e. execution sequence of the nodes within a hierarchal structure of different level and data flow propagation. 
 In a user interface the structure is displayed(visually) and a user is able to set breakpoints as shown in fig.5B of Nanjundaswamy as point 527 and 528. The subgraph is associated with business process(tasks) “HomeLoanProcessing”.
The control logic and the data flow among the activities are generally coordinated by a flow engine and the control and data flow logics of a business process are shown graphically as in Nanjundaswamy fig. 5B-H for example.

Regarding Aizenbud fig. 3, the control flow also has nodes and links between nodes that control execution flow between the nodes. Furthermore, there is also a conditional node (Filter1) that control flow of execution to any of the children nodes. 
The following figure is a map between instant application fig. 1 to Aizenbud fig. 3. (display zone 120). Point 200 is the breakpoint inserted or selected by the user in a visually displayed control/data flow Linking objects or order of execution of object.


    PNG
    media_image2.png
    646
    876
    media_image2.png
    Greyscale



Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 rejected on the ground of non-statutory double patenting as being unpatentable over claims1-33 of U.S. Patent No.10,817,406 Although the claims at issue are not identical, they are not patentably distinct from each other. Below is a mapping between independent claim 2 of the instant application and claim 1 of the patent 10,817,406, the limitation are aligned with their corresponding in the patent.
Application 17/029,828
Patent 10,817,406
2. A method implemented by one or more computer systems, including:


with the control flow application specifying control flow among the functional modules, with the control flow specifying a sequence of execution of the functional modules, 










 identifying a functional module of a control flow application with functional modules, with the identified functional module specifying one or more controlled applications specifying data flow for processing data, and with the identified functional module including a method, which when executed, launches the one or more controlled applications specified by the identified functional module; 








inserting, into a visual program that includes one or more graphical program elements representing one or more of the functional modules, a breakpoint indicator specifying a position in the control flow application at which control flow is to be interrupted by interrupting execution of the control flow application by inserting the breakpoint indicator into the visual program in juxtaposition to a graphical element representing the identified functional 
module;

 wherein the position represents a given transition, which includes a transition to a state in which contents of the identified functional module represented by the graphical program element are executed, a transition from the identified functional module represented by the graphical program element, or a transition to the identified functional module represented by the graphical program element;


executing the control flow application, including: if the position represents the given transition, executing the method of the identified functional module; and responsive to executing the method, launching the one or more controlled applications specified by the identified functional module.
1. A computer-implemented method 

…

with the graphical program elements representing the one or more functional modules, with control flow being represented as transitions among the graphical program elements, and with the one or more functional modules specifying controlled applications configured by the executable flow control graph to execute one or more actions on a computer system,


rendering, by the visual program in a graphical user interface, at least a portion of the executable control flow graph by rendering one or more of the graphical program elements that represent a given functional module of at least that portion, with the given functional module specifying one or more of the controlled applications to execute the one or more actions; wherein the given functional module includes a method, which when executed, launches one or more of the controlled applications specified by the given functional module; 



inserting, into the visual program, a breakpoint indicator specifying a position in the executable control flow graph at which execution of the executable control flow graph is to be interrupted by inserting the breakpoint indicator into the visual program in juxtaposition to a given graphical element representing the given functional module; 






wherein the specified position represents a first transition to a state in which contents of the given functional module represented by the given graphical program elements are executed, a second transition from the given functional module represented by the given 
graphical program element, or a third transition to the given functional module represented by the given graphical program element; 


executing the executable control flow graph in an execution environment, including: if the specified position represents the first or second transitions, executing the method of the given functional module; and responsive to executing the method, launching the one or more of the controlled applications specified by the given functional module;


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6, 8-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nanjundaswamy et al (US20110047415A1) hereinafter “Nanjundaswam” In view of Aizenbud et al (20020120919A1) hereinafter “Aizenbud”.

 As per claim 2, Nanjundaswam discloses a method implemented by one or more computer systems, including:
 identifying a functional module of a control flow application with functional modules:
[0065] Activity 420 ("receiveLoanRequest") is a basic activity of receiving the home loan request from client 410 (which may represent one of client systems 110A-110C used by the customer, or even server systems 190A-190C).
[0067] Activity 450 ("GetLoanQuote") is also a compound activity (a flow activity) of retrieving home loan offers from various financial institutions (such as Bank1 and Bank2) using the corresponding web services (such as Bank1LoanService 455 and Bank2LoanService 460) exposed by the financial institution's server systems (for example, 190A-190C). Activity 450 may be performed only when the credit rating of the customer is determined to be good, after execution of activity 430.
Examiner interpretation:
 Control and data flow of fig.4 and 5B-H indicates the relationship in process/tasks flow execution between activities (method or function) and data propagation.

with the control flow application specifying control flow among the functional modules, with the control flow specifying a sequence of execution of the functional modules:
[0113] Flow control block 660 controls the sequence of execution of the specific activities (the execution path) in coordination with activity execution block 620 and keeps track of the status of execution of activity blocks (e.g. 610A-610C) currently executing in BPEL execution engine 350.
Examiner interpretation:
 Control and data flow of fig.4 and 5B-H indicates the relationship in process/tasks flow execution between activities (method or function) and data propagation.

with the identified functional module specifying one or more controlled applications specifying data flow for processing data:

[0039] “As noted above, the service requests are processed according to business flows executing in the context of a flow engine, which is a part of a common run time environment in the production server, shared by several flows. Production server 150 processes the service requests by execution of appropriate business flows (which may cause modification of data stored internally or externally such as in process database 180) to generate corresponding responses, and sends the responses to the requesting client systems. Some of the activities of the executed business flows may be implemented as invocations to one or more web services exposed by server systems 190A-190C

and with the identified functional module including a method, which when executed, launches the one or more controlled applications specified by the identified functional module:
[0071] Thus, business flow 400 enables a customer to find a suitable home loan offer among the different offers provided by various financial institutions. It may be observed that each activity is specified at a high level, with the actual execution logic (for example, the manner of assignment, invocation, receiving requests/offers, accessing different web services) contained in the compiled BPEL Process executed by BPEL execution engine 350. Alternative technologies which execute the activities without compilation can also be used.”

 inserting, into a visual program that includes one or more graphical program elements representing one or more the functional modules a breakpoint indicator specifying a position in the control flow application at which control flow is to be interrupted by interrupting execution of the control flow application by inserting the breakpoint indicator into the visual program in juxtaposition to a graphical element representing the identified functional module:
[0079] “FIG. 5B depicts the manner in which a User is enabled to specify manual breakpoints (at a process level) for a business flow selected for debugging in one embodiment. Display area 500 of FIG. 5B may be displayed in response to the User selecting the desired business flow in display area 515. Display area 520 displays details such as the name, the version, the lifecycle status of the business flow selected by a user for debugging”.
[0082] “Display area 525 indicates (by the filled circle shown adjacent to the activity) that the user/administrator has specified two process level breakpoints at 527 and 528 respectively for the activities receiveLoanRequest and getLoanQuote”;


responsive to executing the method, launching the one or more controlled applications specified by the identified functional module:
[0094] It may be observed that in display area 570, activity 575(receiving a loan request) in the business flow "HomeLoanProcessing" is shown highlighted (by a dotted rectangle) and associated with a horizontal arrow to indicate the current execution position. Furthermore, activity 575 has a filled circle on the right side, indicating the location of a breakpoint. Thus, FIG. 5F indicates that the instance is in debug mode, waiting on a breakpoint at activity BpRcv0, and awaiting user input for proceeding.
[0095] On receiving a user input (such as clicking of SingleStep button 553), activity 575 is performed and the interface of FIG. 5E is displayed.

But not explicitly:
wherein the position represents a given transition, which includes a transition to a state in which contents of the identified functional module represented by the graphical program element are executed, a transition from the identified functional module represented by the graphical program element, or a transition to the identified functional module represented by the graphical program element;
 executing the control flow application, including: 
if the position represents the given transition, executing the method of the identified functional module:
Aizenbug discloses:
wherein the position represents a given transition, which includes a transition to a state in which contents of the identified functional module represented by the graphical program element are executed:
[0072] The message flow debugger includes means for controlling the debug session in terms of visually represented nodes and connections, and includes support for the following debug capabilities:
[0073] 1. The ability to set/delete breakpoints. A breakpoint can be set in several locations, at all levels of an hierarchical message flow:
[0074] 1.1 On an input port of a processing node, in this case execution stops before the node is performed.

 a transition from the identified functional module represented by the graphical program element:
[0075] 1.2 On an output port of a processing node, thus execution stops after the node was performed.
 
or a transition to the identified functional module represented by the graphical program element:
[0076] 1.3 On a connection between nodes, here execution stops after the connection originator node was performed and before the target node of the connection was performed.
[0077] 1.4 On the entrance to a processing node (on all input ports), or on the exit from a processing node (on all output ports). A Boolean condition can be related to the contents of the message passing through the port to which the breakpoint is associated.

 executing the control flow application, including: if the position represents the given transition, executing the method of the identified functional module:
[0087] “The debugger uses a message generator to create a message from data inserted by a programmer and to place these messages into the message flow. Once a message appears on an input queue, it will progress through the flow until a breakpoint is encountered. At that point, the contents of the message will be communicated to an execution monitoring tool which displays the contents to the programmer, who will have an opportunity to change the message before continuing.
Examiner interpretation:
See also Aizenbug fig, 4 and fig. 3 for control flow and data flow propagation in a debug mode with breakpoint.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Aizenbud into Nanjundaswamy’s invention for providing a graphical diagnostic structure of a computer program during a debugging session. This include displaying a particular graph (or portion thereof) associated with the procedures of the evaluated program.
	Furthermore, the debugger is configured to recognize certain computer code (and/or states of execution of that code), and map it to visual representations that can be shown to the developer. Advantageously, this functionality allows the developer to set breakpoints in those visual representations, and it allows the debugger to stop at those breakpoints, show the developer the visual representation and indicate the stopped location of the debugger, for example, by highlighting a component of the visual representation and map breakpoints in visual representations.

As per claim 3, the rejection of claim 2 is incorporated and furthermore Nanjundaswamy discloses:
wherein the control flow application is represented as a plurality of hierarchical levels, with the control flow application itself being represented in a first one of the hierarchical levels, and with each functional module being represented in a second one of the hierarchical levels that is distinct from the first one of the hierarchical levels that includes the control flow application:
[0080] Display area 525 displays a graphical representation of the business flow selected for debugging. It may be observed that the graphical representation shown in display area 525 is similar to the graphical depiction of the business flow "HomeLoanProcessing" shown in FIG. 4. However, it may be observed that in addition to the name of the activity specified in FIG. 4, a unique activity identifier (ID) and a label is shown associated with each activity. The activity identifiers and the labels may be generated when the BPEL instructions are converted to low level instructions and may be used for uniquely identifying each of the activities specified in the business flow.
Examiner interpretation: See also Aizenbud [0046] and fig. 3/4: the CFG includes a set of nodes interconnected that determine different hierarchal levels

As per claim 4, the rejection of claim 3 is incorporated and furthermore Nanjundaswamy discloses:
wherein a functional module is configured to perform methods that perform the one or more actions of the functional module:
[0064] “Business flow 400 is shown containing multiple high-level activities, some of which are referred to as basic activities and others as compound activities that contain multiple basic activities, as described in detail below”.

 wherein each of the methods configured to be performed is represented in a third one of the hierarchical levels that differs from each of the first one of the hierarchical levels and the second one of the hierarchical levels.:
Fig.5B.
Examiner interpretation:
  In area 525, the displayed flow tree consists of method that are in different level of hierarchy, GetLoanQuote and assignBank1 or assign Bank2, are in a level after receive loan level and GetCreditRating level.
 Also, Aizenbud fig. 3 and 4: the nodes are in different level in a CFG of flow message for testing.

As per claim 5, the rejection of claim 4 is incorporated and furthermore Nanjundaswamy discloses:
wherein the specified position is a first specified position:
[0044] “A service request is said to be processed in debug mode when the processing is paused by the run time environment due to presence of a breakpoint in the execution path. On the other hand, when a service request is processed without such pausing for debugging purpose (due to the absence of a breakpoint in the execution path), a service request is said to be processed in normal mode”

 wherein the control flow application includes transitions among the methods configured to be performed:
[0050] As noted above, a business flow contains a number of activities. Thus, processing a service request entails executing one or more sequences of activities, with each sequence being termed an execution path. It may be appreciated that the processing of different service requests may follow different execution paths in the business flow.”

 and wherein the method further includes:
 configuring the control flow application to interrupt execution of the control flow application at a second specified position that represents a transition to a given method of the functional module, before execution of contents of the given method or a transition from the given method:
[0082] Display area 525 indicates (by the filled circle shown adjacent to the activity) that the user/administrator has specified two process level breakpoints at 527 and 528 respectively for the activities receiveLoanRequest and getLoanQuote. When a service request is received for a business flow, an instance is created and process breakpoints (if any) are copied to the instance breakpoints (breakpoint table associated with the specific instance) and execution is initiated. At runtime, when a business flow instance execution reaches an activity that has an instance breakpoint, it causes the execution to pause and enters debug mode.

 and at a point of execution representing the second specified position, interrupting execution of the control flow application and providing data representing one or more attributes of a runtime environment in which the given method is executed:
[0092] SingleStep button 553 enables a user to perform a single step operation on the indicated current activity (at which the execution is paused as shown in display area 561) and to pause execution before the next activity in the execution path of the business flow. StepBlock button 554 enables the user to perform a step-block operation on a compound activity, indicating a step over the entire compound activity. Thus, for a compound activity (containing multiple basic activities), when SingleStep button 553 is clicked, the execution is paused before each basic activity in the compound activity, while when StepBlock button 554 is clicked, all basic activities contained in the compound activity are performed, before execution is paused  
[0088]” Display area 562 displays a list of variables specified in the BPEL instructions (as specified by the "&lt;variables&gt;" tag in Appendix A) to facilitate the user to select and inspect the values of the variables.”
 Examiner interpretation:
 See also Aizenbud 0074, 0075, 0079, 0087: debug of a method includes displaying variables the user for manipulation.

As per claim 6, the rejection of claim 5 is incorporated and furthermore Nanjundaswamy discloses:
wherein an attribute of the given method includes a local environment of a system executing the given method:
[0089]” Display area 563 displays the value of the variable ("inputVariable") selected by the user from the list shown in display area 562. The button labeled "Edit" enables the User to modify the value of the selected variable and to continue execution of the debug instance using the modified value. Display area 564 displays a list of instance breakpoints (either derived from the process breakpoints or explicitly specified on the instance by the user) specified for the instance of business flow”;
  
Claims 8, 9, 10, 11, 12 are the data processing system claim corresponding to method claims 2, 3, 4, 5, 6 and rejected under the same rational set forth in connection with the rejection of claims 2, 3, 4, 5, 6 above. 
Claims 14, 15, 16, 17, 18 are the One or more machine-readable hardware storage devices claims corresponding to method claims 2, 3, 4, 5, 6 and rejected under the same rational set forth in connection with the rejection of claims 2, 3, 4, 5, 6 above. 
Claims 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nanjundaswamy et al (US20110047415A1) hereinafter “Nanjundaswam” In view of Aizenbud et al (20020120919A1) hereinafter “Aizenbud” and bragstad et al (US20150033134A1) hereinafter “Bragstad”.


As per claim 7, the rejection of claim 2 is incorporated and furthermore Nanjundaswamy does not explicitly disclose:
wherein a first computer system executes the control flow application, wherein a second computer system executes a spawned process of a given functional module, wherein the first computer system differs from the second computer system, and wherein the method further includes: responsive to the interrupting, causing display of a user interface that renders one or more visual representations of one or more attributes of a runtime environment of the second computer system.
	Bragstad discloses:
wherein a first computer system executes the control flow application, wherein a second computer system executes a spawned process of a given functional module, wherein the first computer system differs from the second computer system, and wherein the method further includes: responsive to the interrupting, causing display of a user interface that renders one or more visual representations of one or more attributes of a runtime environment of the second computer system:
[0034] For further explanation, FIG. 5 sets forth a flow chart illustrating a further example method for visually depicting cloud resource utilization during execution of an application that uses multiple cloud resources (324, 328) deployed on multiple cloud hosts (322, 326) according to embodiments of the present invention. The example method of FIG. 5 is similar to the example method of FIG. 3 as it also includes displaying (310) a visual depiction of resource utilization (304) of the multiple cloud resources (324, 328) during execution of the application, receiving (312) a resource utilization threshold (306) for each of the multiple cloud resources (324, 328), determining (314) whether one or more of the resource utilization thresholds (306) have been reached, and executing (318) a predetermined action”;
 See also Aizenbud [0012] and [0022].

 It would have obvious to one having ordinary skill in the art before the effective
filling date of the claimed invention to combine the teachings of cited references. Thus,
one of ordinary skill in the art before the effective filling date of the claimed invention
would have been motivated to incorporate Bragstad into Nanjundaswamy’s invention for providing a graphical diagnostic structure of a computer program during a debugging session. This include displaying a graph (or portion thereof) associated with the procedures of the evaluated distributed software over a set of hosts with different configuration and environment.
Claim 13 is the data processing system claim corresponding to method 7 and rejected under the same rational set forth in connection with the rejection of claim 7 above. 
Claim 19 is the One or more machine-readable hardware storage devices claim corresponding to method 7 and rejected under the same rational set forth in connection with the rejection of claim 7 above. 
Pertinent arts:
	- US20080320486A1:
The control logic and the data flow among the activities are generally coordinated by a controller. The control and data flow logics of a business process can be shown graphically as in Example 1 (FIG. 2), and Example 2 (FIG. 3).

-US20030061600A1:
Rendering a logical and organizational structure (CFG) of a program code in graphical format interactively on a screen monitor during a debug session to facilitates the interaction and debugging procedures.

- US20070276692A1:

Set breakpoint in a control flow of a business process within a specified node (Fig. 2A: Step-Into Command and Step-Out Command) or between nodes for debugging the executing program.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRAHIM BOURZIK/     Examiner, Art Unit 2191  
                                                                                                                                                                                                 /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191